UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-54566 Development Capital Group, Inc. (Exact name of registrant as specified in its charter) Florida 27-3746561 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5th St., Suite 1 Margate, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (289) 208-8052 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$170,250 as of September 30, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 16,428,000 common shares as of June 27, 2013 TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosure 5 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 10 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 14 Item 14. Principal Accountant Fees and Services 14 PART IV Item 15. Exhibits, Financial Statement Schedules 15 PART I Item 1. Business We incorporated on September 27, 2010 under the laws of the State of Florida, as Development Capital Group, Inc. For the years ended March 31, 2012 and 2011, we provided transportation and logistics services for a wide range of manufacturing, industrial and retail customers.In February 2013, there was a change of control and we discontinued old operations.Our current business is focused on the development of commercial websites and related software applications. Our plan is to identify and invest in early-stage technology companies that have the potential to disrupt traditional industries and transform markets.With decades of experience building successful businesses, we expect our team of analysts to help companies who either have undervalued assets or whose existing businesses require capital investment in order to achieve scale. We are led by Mary-Kathryn Tantum, and she is expected to manage inquiries and investment strategies for a portfolio of companies that fit this description.We are currently investing in and working with companies in the transportation, data analysis, and healthcare space. Realty Valuator We are currently working on an internal application known as Realty Valuator, which is a multi-platform application that supports real estate investors by sourcing available properties in the market and providing tools to easily evaluate and capitalize on prospective property investments.With Realty Valuator, even casual home investors can access sophisticated analytical tools typically reserved for large property investment firms with a team of analysts on staff.Customers can quickly and easily assess a wide range of criteria about a property and determine the variance between a property’s list price and its’ official valuation, and using that information, investors can evaluate their forecasted returns on investments in a multitude of scenarios. Given the overwhelming interest in the foreclosed property market, Realty Valuator was conceived and developed to help ordinary people evaluate and invest in residential real estate like a professional firm. RealtyValuator currently has thousands of available residential properties in its inventory, and the company is working to expand the application’s reach across all 43,000 zip codes in America. The salient features of Realty Valuator are as follows: § Customizable selection of real estate zones § Comprehensive housing data and analysis tools § Local foreclosure trends, rental rates, and comparables § Property updates and alerts § Outstanding loan amounts and position on foreclosure properties § Default amounts, auction updates, owner name and lender name § Sales history and property info for 400-500 houses per week § Estimated values, comp sales, comp listings and nearby foreclosure § Equity and loan-to-value amounts for pre-foreclosures and auctions § Judgment information, case number, and owner information We have a working prototype of the database and a basic backend to test the system and the output reports. We plan to do all the designs, landing pages, logos, and branding. We are now integrating all the designs into the backend so the user interface is easier to use. After it’s all integrated and tested, we can then move to the beta test stage, which we expect to occur in mid July 2013. In beta testing, we will take the integrated designs and allow access to a small test group to test the purchasing system, do A/B testing, do a user-interface testing, track all bugs, and do any changes needed to make it into a final project.We hope to have our beta testing completed by mid August 2013. Once we complete beta testing, we plan to soft launch the software. Realty Valuator will have a soft launch and reach out to about 100 users that have signed up after the beta launch. We will test it on a small scale with live users. With these live users we will get feedback, any errors, objections, and needed features.We hope to complete this phase by the end of August 2013. 3 In a full launch, we plan to promote Realty Valuator, do a large press launch, push out on social media, and get listed in the South Florida public journals. Here we will target a minimum of 1000 users, and will continue to grow naturally.We currently are planning on an initial launch in 22 counties in Florida, which can be expanded to a total of 67 counties. We hope to initiate the launch by September 2013. Competition There are not too many applications out there that are designed for investors to buy assets as a cash-based purchase, and give them the tools to understand the cost of converting the asset into a cash-flow positive rental. Our system offers a cheap set of tools that gives the small investor all the same access to data that large real-estate firms have. Out there, there are some large investments firms, or websites that offer part of what we do. These include: § Private real-estate investment firms § Zillow.com § RealtyTrack.com § Foreclosure.com Employees We currently have two full-time employees: our officers Johnathan Lindsay and Mary-Kathryn Tantum. Government Approval and Regulation Our products are subject to government regulation in many areas, including user privacy, telecommunications, data protection, and more. The application of these laws and regulations to our business is often unclear and sometimes may conflict. It may take years to determine whether and how existing laws such as those governing intellectual property, privacy, advertising, and others will apply. Nonetheless, laws and regulations directly applicable to the Internet, communications, commerce and advertising are becoming more prevalent. Due to the increasing popularity and use of the Internet, it is possible that laws and regulations may be adopted covering issues such as user privacy, content, quality of products and services and much more. Further, the growth and development of the market for e-commerce may prompt calls for more stringent consumer protection laws, both in the United States and abroad, which may impose additional burdens on companies conducting business online. Compliance with these regulations may involve significant costs or require changes in business practices that result in reduced revenue. Noncompliance could result in penalties being imposed on us or orders that we stop the alleged noncompliant activity. Currently, we do not need government approval in connection with our products or services. Item 1A. Risk Factors A smaller reporting company is not required to provide the information required by this Item. Item 1B. Unresolved Staff Comments A smaller reporting company is not required to provide the information required by this Item. Item 2. Properties We currently have no business offices.We are using our resident agent’s address for the time being. That address is located at 415 Rossmore Boulevard, Burlington, ON, Canada L7N 1R9. Item 3. Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. 4 Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is quoted under the symbol “DLPM” on the OTCBB operated by the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the OTCQB operated by OTC Markets Group, Inc.Few market makers continue to participate in the OTCBB system because of high fees charged by FINRA. Consequently, market makers that once quoted our shares on the OTCBB system may no longer be posting a quotation for our shares. As of the date of this report, however, our shares are eligible for quotation on the OTCQB. The criteria for listing on either the OTCBB or OTCQB are similar and include that we remain current in our SEC reporting. Our reporting is presently current and, since inception, we have filed our SEC reports on time. We have a limited trading market for our securities. There is no assurance that a regular trading market will develop, or if developed, that it will be sustained. Therefore, a shareholder may be unable to resell his securities in our company. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCQB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending March 31, 2013 Quarter Ended High $ Low $ March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 Fiscal Year Ending March 31, 2012 Quarter Ended High $ Low $ March 31, 2012 December 31, 2011 n/a n.a September 30, 2011 n/a n.a June 30, 2011 n/a n.a 5 Penny Stock The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock Currently, we have sixty-one (61) holders of record of our common stock. Stock Option Grants To date, we have not granted any stock options. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. 6 Recent Sales of Unregistered Securities On June 21, 2013, we issued 4,100,000 shares of our common stock to investors for total proceeds of $41,000. The shares were issued in reliance upon the exemption from registration contained in Section 4(2) of the Securities Act of 1933, as amended, and Regulation D promulgated thereunder. Securities Authorized for Issuance under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of March 31, 2013. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the Years Ended March 31, 2013 and 2012 Our current business plan is to develop websites and applications. We have generated no revenue in connection with our new business operations. For the years ended March 31, 2013 and 2012, we earned revenue from commissions earned through contracted freight services. These operations, however, have been discontinued. We had operating expenses of $26,860 for the year ended March 31, 2013, as compared with operating expenses of $52,796 for the year ended March 31, 2012.Our operating expenses for the year ended March 31, 2013 consisted of mainly of professional fees and related party consulting fees.In comparison, our operating expenses consisted of mainly of professional fees and general and administrative expenses. We recorded a net loss of $26,860 from continuing operations for the year ended March 31, 2013, as compared with a net loss of $52,796 from continuing operations for the year ended March 31, 2012. We anticipate our operating expenses will increase as we implement our new business plan. The increase will be attributable to expenses to implement our business plan, and the professional fees to be incurred in connection with our ongoing filing requirements as a reporting company under the Securities Exchange Act of 1934. 7 Liquidity and Capital Resources As of March 31, 2013, we had total current assets of $129 and current liabilities of $8,993.Thus, we have a working capital deficit of $8,864 as of March 31, 2013. Operating activities used $17,416 in cash for the year ended March 31, 2013. Our net loss was the main reason for our negative operating cash flow offset mainly by an increase in accounts payable of $8,864. On June 21, 2013, we issued 4,100,000 shares of our common stock to investors for total proceeds of $41,000. As of March 31, 2013, we have insufficient cash to operate our business at the current level for the next twelve months and insufficient cash to achieve our business goals.The success of our business plan beyond the next 12 months is contingent upon us obtaining additional financing. We intend to fund operations through debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Going Concern The accompanying financial statements have been prepared assuming that we will continue as a going concern, which contemplates the recoverability of assets and the satisfaction of liabilities in the normal course of business. We incurred a net loss for the year ended March 31, 2013 of $28,380 due to a decrease in revenue. In addition, our activities during the year ended March 31, 2013 have been financially sustained through debt financing. Our ability to continue as a going concern is dependent upon our ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. Off Balance Sheet Arrangements As of March 31, 2013, there were no off balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Reports of Independent Registered Public Accounting Firm F-3 Balance Sheets as of March 31, 2013 and March 31, 2012; F-4 Statements of Operations for the years ended March 31, 2013 and 2012 F-5 Statement of Stockholders’ Equity for the years ended March 31, 2013 and 2012; F-6 Statements of Cash Flows for the years ended March 31, 2013 and 2012; F-7 Notes to Financial Statements 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Development Capital Group, Inc. We have audited the accompanying balance sheet of Development Capital Group, Inc. (the “Company”) as of March 31, 2013 and the related statements of operations, stockholders’ deficit and cash flows for the period then ended. Development Capital Group, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Development Capital Group, Inc. as of March 31, 2013 and the results of its operations and its cash flows for the period then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L.L. Bradford & Company Las Vegas, Nevada July 3, 2013 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Development Capital Group, Inc. We have audited the accompanying balance sheets of Development Capital Group, Inc. as of March 31, 2012, and the related statements of income, comprehensive income, stockholders' equity, and cash flows for the year ended March 31, 2012. Development Capital Group's management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Development Capital Group, Inc. as of March 31, 2012, and the results of its operations and its cash flows for the year ended March 31 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ Thomas A. Ralston Thomas A. Ralston CPA City, State: Temecula, CA Report Date: April 30, 2012 F-2 DEVELOPMENT CAPITAL GROUP, INC. BALANCE SHEETS March 31, March 31, ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $
